Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing NATIONWIDE VARIABLE INSURANCE TRUST Federated NVIT High Income Bond Fund Gartmore NVIT Developing Markets Fund Gartmore NVIT Emerging Markets Fund Gartmore NVIT Global Utilities Fund Gartmore NVIT International Equity Fund Gartmore NVIT Worldwide Leaders Fund NVIT Global Financial Services Fund NVIT Health Sciences Fund NVIT Technology and Communications Fund NVIT Government Bond Fund NVIT Growth Fund NVIT Investor Destinations Aggressive Fund NVIT Investor Destinations Moderately Aggressive Fund NVIT Investor Destinations Moderate Fund NVIT Investor Destinations Moderately Conservative Fund NVIT Investor Destinations Conservative Fund NVIT Mid Cap Growth Fund NVIT Money Market Fund NVIT Money Market Fund II NVIT U.S. Growth Leaders Fund NVIT Multi-Manager Small Company Fund NVIT Multi-Manager Small Cap Growth Fund NVIT Multi-Manager Small Cap Value Fund NVIT Nationwide Fund NVIT Nationwide Leaders Fund NVIT Bond Index Fund NVIT Enhanced Income Fund NVIT International Index Fund NVIT Multi-Manager International Value Fund NVIT Mid Cap Index Fund NVIT S&P 500 Index Fund NVIT Small Cap Index Fund JPMorgan NVIT Balanced Fund Van Kampen NVIT Comstock Value Fund Van Kampen NVIT Multi Sector Bond Fund Supplement dated July 10, 2008 to the Statement of Additional Information dated May 1, 2008 Capitalized terms and certain other terms used in this supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information. 1. Effective June 30, 2008, the Board of Trustees has elected Michael S. Spangler as President and Chief Executive Officer of Nationwide Mutual Funds and Nationwide Variable Insurance Trust. Mr. Spangler is President of Nationwide Funds Group, which consists of Nationwide Fund Advisors, Nationwide Fund Management LLC and Nationwide Fund Distributors LLC, and is a Senior Vice President of Nationwide Financial Services, Inc. From May 2004 until May 2008, Mr. Spangler was Managing Director, Head of Americas Retail and Intermediary Product Management for Morgan Stanley Investment Management. He was President of Touchstone Advisors, Inc., and Vice President and Director of Touchstone Investments Business Operations from July 2002 until May 2004. 2. Effective June 30, 2008, the Board of Trustees has elected Stephen T. Grugeon as Executive Vice President and Chief Operating Officer of Nationwide Mutual Funds and Nationwide Variable Insurance Trust. Mr. Grugeon is also Executive Vice President and Chief Operating Officer of Nationwide Funds Group, in which role he has served since May 2007. From February 2008 through June 2008, Mr. Grugeon also served as Acting President and Chief Executive Officer of Nationwide Mutual Funds, Nationwide Variable Insurance Trust and Nationwide Funds Group. Mr. Grugeon is also President of NWD Investments, which represents certain asset management operations of Nationwide Mutual Insurance Company and includes Nationwide SA Capital Trust. From December 2006 until January 2008 he was Executive Vice President of NWD Investments. He was Vice President of NWD Investments from 2003 through 2006, and Chief Operating Officer of Corviant Corporation, a subsidiary of NWD Investments, from 1999 through 2003. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE NATIONWIDE VARIABLE INSURANCE TRUST NVIT Core Bond Fund Lehman Brothers NVIT Core Plus Bond Fund NVIT Multi-Manager International Growth Fund NVIT Multi-Manager Large Cap Growth Fund NVIT Multi-Manager Mid Cap Growth Fund NVIT Multi-Manager Mid Cap Value Fund Neuberger Berman NVIT Multi Cap Opportunities Fund Van Kampen NVIT Real Estate Fund NVIT Short Term Bond Fund Neuberger Berman NVIT Socially Responsible Fund Supplement dated July 10, 2008 to the Statement of Additional Information dated March 24, 2008 Capitalized terms and certain other terms used in this supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information. 3. Effective June 30, 2008, the Board of Trustees has elected Michael S. Spangler as President and Chief Executive Officer of Nationwide Mutual Funds and Nationwide Variable Insurance Trust. Mr. Spangler is President of Nationwide Funds Group, which consists of Nationwide Fund Advisors, Nationwide Fund Management LLC and Nationwide Fund Distributors LLC, and is a Senior Vice President of Nationwide Financial Services, Inc. From May 2004 until May 2008, Mr. Spangler was Managing Director, Head of Americas Retail and Intermediary Product Management for Morgan Stanley Investment Management. He was President of Touchstone Advisors, Inc., and Vice President and Director of Touchstone Investments Business Operations from July 2002 until May 2004. 4. Effective June 30, 2008, the Board of Trustees has elected Stephen T. Grugeon as Executive Vice President and Chief Operating Officer of Nationwide Mutual Funds and Nationwide Variable Insurance Trust. Mr. Grugeon is also Executive Vice President and Chief Operating Officer of Nationwide Funds Group, in which role he has served since May 2007. From February 2008 through June 2008, Mr. Grugeon also served as Acting President and Chief Executive Officer of Nationwide Mutual Funds, Nationwide Variable Insurance Trust and Nationwide Funds Group. Mr. Grugeon is also President of NWD Investments, which represents certain asset management operations of Nationwide Mutual Insurance Company and includes Nationwide SA Capital Trust. From December 2006 until January 2008 he was Executive Vice President of NWD Investments. He was Vice President of NWD Investments from 2003 through 2006, and Chief Operating Officer of Corviant Corporation, a subsidiary of NWD Investments, from 1999 through 2003. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE NATIONWIDE VARIABLE INSURANCE TRUST American NVIT Growth Fund American NVIT Global Growth Fund American NVIT Growth-Income Fund American NVIT Asset Allocation Fund American NVIT Bond Fund Supplement dated July 10, 2008 to the Statement of Additional Information dated May 1, 2008 Capitalized terms and certain other terms used in this supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information. 5. Effective June 30, 2008, the Board of Trustees has elected Michael S. Spangler as President and Chief Executive Officer of Nationwide Mutual Funds and Nationwide Variable Insurance Trust. Mr. Spangler is President of Nationwide Funds Group, which consists of Nationwide Fund Advisors, Nationwide Fund Management LLC and Nationwide Fund Distributors LLC, and is a Senior Vice President of Nationwide Financial Services, Inc. From May 2004 until May 2008, Mr. Spangler was Managing Director, Head of Americas Retail and Intermediary Product Management for Morgan Stanley Investment Management. He was President of Touchstone Advisors, Inc., and Vice President and Director of Touchstone Investments Business Operations from July 2002 until May 2004. 6. Effective June 30, 2008, the Board of Trustees has elected Stephen T. Grugeon as Executive Vice President and Chief Operating Officer of Nationwide Mutual Funds and Nationwide Variable Insurance Trust. Mr. Grugeon is also Executive Vice President and Chief Operating Officer of Nationwide Funds Group, in which role he has served since May 2007. From February 2008 through June 2008, Mr. Grugeon also served as Acting President and Chief Executive Officer of Nationwide Mutual Funds, Nationwide Variable Insurance Trust and Nationwide Funds Group. Mr. Grugeon is also President of NWD Investments, which represents certain asset management operations of Nationwide Mutual Insurance Company and includes Nationwide SA Capital Trust. From December 2006 until January 2008 he was Executive Vice President of NWD Investments. He was Vice President of NWD Investments from 2003 through 2006, and Chief Operating Officer of Corviant Corporation, a subsidiary of NWD Investments, from 1999 through 2003. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE NATIONWIDE VARIABLE INSURANCE TRUST NVIT Cardinal Aggressive Fund NVIT Cardinal Moderately Aggressive Fund NVIT Cardinal Capital Appreciation Fund NVIT Cardinal Moderate Fund NVIT Cardinal Balanced Fund NVIT CardinalModerately Conservative Fund NVIT Cardinal Conservative Fund Supplement dated July 10, 2008 to the Statement of Additional Information dated March 27, 2008 Capitalized terms and certain other terms used in this supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information. 7. Effective June 30, 2008, the Board of Trustees has elected Michael S. Spangler as President and Chief Executive Officer of Nationwide Mutual Funds and Nationwide Variable Insurance Trust. Mr. Spangler is President of Nationwide Funds Group, which consists of Nationwide Fund Advisors, Nationwide Fund Management LLC and Nationwide Fund Distributors LLC, and is a Senior Vice President of Nationwide Financial Services, Inc. From May 2004 until May 2008, Mr. Spangler was Managing Director, Head of Americas Retail and Intermediary Product Management for Morgan Stanley Investment Management. He was President of Touchstone Advisors, Inc., and Vice President and Director of Touchstone Investments Business Operations from July 2002 until May 2004. 8. Effective June 30, 2008, the Board of Trustees has elected Stephen T. Grugeon as Executive Vice President and Chief Operating Officer of Nationwide Mutual Funds and Nationwide Variable Insurance Trust. Mr. Grugeon is also Executive Vice President and Chief Operating Officer of Nationwide Funds Group, in which role he has served since May 2007. From February 2008 through June 2008, Mr. Grugeon also served as Acting President and Chief Executive Officer of Nationwide Mutual Funds, Nationwide Variable Insurance Trust and Nationwide Funds Group. Mr. Grugeon is also President of NWD Investments, which represents certain asset management operations of Nationwide Mutual Insurance Company and includes Nationwide SA Capital Trust. From December 2006 until January 2008 he was Executive Vice President of NWD Investments. He was Vice President of NWD Investments from 2003 through 2006, and Chief Operating Officer of Corviant Corporation, a subsidiary of NWD Investments, from 1999 through 2003. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE NATIONWIDE VARIABLE INSURANCE TRUST NVIT Multi-Manager Large Cap Value Fund Supplement dated July 10, 2008 to the Statement of Additional Information dated March 24, 2008 Capitalized terms and certain other terms used in this supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information. 9. Effective June 30, 2008, the Board of Trustees has elected Michael S. Spangler as President and Chief Executive Officer of Nationwide Mutual Funds and Nationwide Variable Insurance Trust. Mr. Spangler is President of Nationwide Funds Group, which consists of Nationwide Fund Advisors, Nationwide Fund Management LLC and Nationwide Fund Distributors LLC, and is a Senior Vice President of Nationwide Financial Services, Inc. From May 2004 until May 2008, Mr. Spangler was Managing Director, Head of Americas Retail and Intermediary Product Management for Morgan Stanley Investment Management. He was President of Touchstone Advisors, Inc., and Vice President and Director of Touchstone Investments Business Operations from July 2002 until May 2004. 10. Effective June 30, 2008, the Board of Trustees has elected Stephen T. Grugeon as Executive Vice President and Chief Operating Officer of Nationwide Mutual Funds and Nationwide Variable Insurance Trust. Mr. Grugeon is also Executive Vice President and Chief Operating Officer of Nationwide Funds Group, in which role he has served since May 2007. From February 2008 through June 2008, Mr. Grugeon also served as Acting President and Chief Executive Officer of Nationwide Mutual Funds, Nationwide Variable Insurance Trust and Nationwide Funds Group. Mr. Grugeon is also President of NWD Investments, which represents certain asset management operations of Nationwide Mutual Insurance Company and includes Nationwide SA Capital Trust. From December 2006 until January 2008 he was Executive Vice President of NWD Investments. He was Vice President of NWD Investments from 2003 through 2006, and Chief Operating Officer of Corviant Corporation, a subsidiary of NWD Investments, from 1999 through 2003. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
